Appellant was charged with unlawfully carrying knuckles, and, under a plea of guilty before the court, was fined the sum of $10.00.
The complaint is fatally defective in that it charges that appellant did carry on or about his person knuckles made of metal and a hard substance, to-wit: shot, thus charging this offense in the alternative instead of the conjunctive. See Branch's Penal Code, p. 556, Sec. 967, and authorities there cited.
We are also unable to see how a fine of $10.00 could be assessed *Page 516 
under a charge of unlawfully carrying arms, the lowest fine mentioned in Art. 483, P. C., denouncing such offense, being $100.00.
On account of the defect in the complaint, this cause is reversed and the prosecution ordered dismissed.